DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22nd, 2022 has been entered.
Status of claims
Claims 15-28 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 first recites “a ball joint” as part of intended use for an insert in line 1. However, the claim goes on to set forth a plurality of details directed to a “joint ball”, which is well known within the art as an integral component of a joint ball, as well as positively reciting the joint ball in at least line 4 of claim 15, line 2 of claim 17, and line 4 of claim 21. Claim 15 also recites the joint ball as part of intended use for the insert in at least lines 12-13 of the claim. It is therefore unclear if Applicant is intending to claim subcombination of solely the insert, or the combination of the insert and the joint ball. For the purpose of this action, Examiner will interpret the claims as being directed towards the subcombination of the insert, as is recited how the preamble is recited. Appropriate correction and clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-23, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda (US 8,864,155).
Regarding claim 15, Kuroda (Fig. 1-14) discloses an insert (210) for a ball joint in a motor vehicle (Col. 1 lines 12-15), the insert comprising: 
a first part-structure (212) being at least in partial slide-bearing contact with a joint ball (212b of 212 are in slide-bearing contact with the joint ball 120), 
the first part-structure being connectable, by over-molding, to at least one of a joint socket and a joint housing (it is a well-known method of manufacturing that the joint housing 300 may be produced via over-molding, therefore the first part structure is capable of being connected to the housing via over-molding by way of the insert being connected with socket 220),
an open part-structure (comprising fastening elements 213 and reinforcing element 211) being designed as a cage-like configuration (fastening elements 213 are arranged in a caged like configuration),
the open part-structure having a plurality of axially extending fastening elements (213), each of the fastening elements having axially opposite first and second ends and a curved section therebetween (see Annotated Fig. 1 below), and only the first end of the fastening elements directly contact the first part-structure (it can be seen in the figures that the first end, which is located on an interior of the fastening elements, directly contact portions 212b of the first part-structure, and that neither the second end or curved section, of which the curved section is located on an exterior of the fastening elements, contact the first-part structure), and 
the open part-structure being configured to radially surround the joint ball (as seen in the figures) and to be radially separated from the joint ball by an open gap (fastening elements 213 are radially separated from the joint ball and located behind portions 212b of the first part-structure, wherein the material of portions 212b fill an open gap between the joint ball and the fastening elements, as seen in Fig. 8).  

    PNG
    media_image1.png
    507
    717
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 16, Kuroda discloses wherein the first part-structure is a cap element for covering a pole surface of the joint ball (it can be seen in Fig. 3 that first part-structure 212 acts as a cap element and covers a pole surface of the joint ball), and 
the cap element is designed to contact the joint ball and form at least one of a sealed free space and a closed free space between the pole surface and the cap element (it can be seen in Fig. 3 that first part-structure 212 contacts the joint ball and forms a closed free space between the pole surface and the cap element).  
	Regarding claim 17, Kuroda discloses wherein the first part-structure has a closed design and contacts the joint ball to cover a pole surface of the joint ball (it can be seen in Fig. 3 that first part-structure 212 has a closed design, covering and contacting a pole surface of the joint ball),
	the open part-structure is connected to the first part-structure (Col. 6 lines 65-67 state that 211, 212, and 213 of the insert are integrally formed; i.e. the open part-structure and first part-structure are connected as they are formed integrally) and forms a cage-like structure (fastening elements 213 form a cage-like structure).
	Regarding claim 18, Kuroda discloses wherein the insert further comprises one of:
the open part-structure is connected to the first part-structure either via an interlock, or by friction, or in a material-merged manner, 
the open part-structure is fastened to the first part-structure by either a plug-in connection or a clip-on connection, or 
the first part-structure and the open part-structure are produced together as a single, one-piece component
(Col. 6 lines 65-67 state that 211, 212, and 213 of the insert are integrally formed; i.e. the open part-structure and first part-structure are produced together as a single, one-piece component).
Regarding claim 19, Kuroda discloses wherein the insert further comprises a reinforcing element (211 of open part-structure) designed to increase an extraction force for pulling the joint ball out of at least one of the cage-like configuration, a cage-like structure, a joint socket having the insert, and a joint housing having the insert (the reinforcing element will increase the extraction force for pulling the joint ball out of the joint housing 300 having the insert), and
the reinforcing element has an annular shape and is configured to radially surround the joint ball (it can be seen in the figures the reinforcing element has an annular shape and that it radially surrounds the joint ball).
Regarding claim 20, Kuroda discloses wherein the reinforcing element is connected to the second ends of the fastening elements (second ends of the fastening elements are formed integral with reinforcing element 211, see Col 6 lines 65-67) and is arranged at least one of:
rotationally-symmetrical relative to a central longitudinal axis of the insert (reinforcing element is rotationally-symmetric relative to central longitudinal axis O in Fig. 3), and
coaxially with the central longitudinal axis of the insert (see Fig. 3), and
the reinforcing element is part of the open part-structure (as stated above in claim 15).
Regarding claim 21, Kuroda discloses wherein the fastening elements are uniformly spaced from each other around a circumference of the joint ball such that intermediate spaces are formed between the fastening elements (see Annotated Fig. 2 below), the intermediate spaces being open such that an interior of the insert is open to an exterior of the insert (it can be seen in Annotated Fig. 2 that interior sides of the fastening element of the insert are open to an exterior of the fastening elements of the insert by way of the intermediate spaces), and 
the fastening elements are at least one of a strand-like form and a rod-like form (it can be seen in the figures that the fastening elements have a rod-like form).  

    PNG
    media_image2.png
    463
    661
    media_image2.png
    Greyscale

Annotated Figure 2
  Regarding claim 22, Kuroda discloses wherein the first end of the fastening elements is, in each case, one of fixed via interlock, by friction, and in a material-merged manner to the first-part structure (first ends of the fastening elements are in a material-merged manner to the first part-structure, being that the 211, 212, and 213 are formed integrally, i.e. materially merged, as stated in Col. 6 lines 65-67),
the second end of the fastening elements, remote from the first end, is, in each case, one of connected via interlock, by friction, and in a material-merged manner to a reinforcing element (second ends of the fastening elements are formed integral with reinforcing element 211, see Col 6 lines 65-67; i.e. second ends of fastening elements are connected to a reinforcing element in a material-merged manner), and
the fastening elements and the reinforcing element from the open part-structure (as stated previously in claim 15).
Regarding claim 23, Kuroda discloses a ball joint (Fig. 1-14) with a joint ball (120) and an insert (210) having a first part-structure (212) which is at least in partial slide-bearing contact with a joint ball (212b of 212 are in slide-bearing contact with the joint ball 120), 
the first part-structure being connectable, by over-molding, to at least one of a joint socket and a joint housing (it is a well-known method of manufacturing that the joint housing 300 may be produced via over-molding; therefore the first part structure is capable of being connectable to the housing via over-molding by way of the insert being connected with socket 220), 
an open part-structure (comprising fastening elements 213 and reinforcing element 211) being designed as a cage-like configuration (fastening elements 213 are arranged in a caged like configuration), the open part-structure having a plurality of axially extending fastening elements (213), each of the fastening elements having axially opposite first and second ends and a curved section therebetween (see Annotated Fig. 1), and only the first end of the fastening elements directly contacts the first part-structure (it can be seen in the figures that the first end, which is located on an interior of the fastening elements, directly contact portions 212b of the first part-structure, and that neither the second end or curved section, of which the curved section is located on an exterior of the fastening elements, contact the first-part structure), 
the open part-structure being configured to radially surround the joint ball (as seen in the figures) and to be radially separated from the joint ball (fastening elements 213 are radially separated from the joint ball and located behind portions 212b of the first part-structure, wherein the material of portions 212b fill an open gap between the joint ball and the fastening elements, as seen in Fig. 8), and 
the insert being at least one of: 
at least partially integrated in at least one of the joint socket and the joint housing, and 
at least partially over-molded by an injection-molding process to produce the at least one of the joint socket and the joint housing 
(it can be seen in the figures that the insert is integrated within joint socket 220 and integrated within an open area of the joint housing 300 to form the ball joint).  
Regarding claim 26, Kuroda discloses wherein the first part-structure forms a cap element and covers and seals a pole surface of the joint ball (it can be seen in Fig. 3 that first part-structure 212 acts as a cap element and covers and seals a pole surface of the joint ball), 
a reinforcing element (211) is arranged to surround an area of the joint ball that is at least one of remote from the pole surface of the joint ball and faces toward a joint pin (reinforcing element surrounds a top portion of the joint ball that is remote of the pole surface; the reinforcing element faces towards joint pin 110),
the reinforcing element is arranged spaced away from the joint ball (as seen in the figures), and 
the plurality of fastening elements extend from the cap element to the reinforcing element (it can be seen in the figures that first end of fastening elements 213 extend from portion 212b of cap element towards the reinforcing element).  
Regarding claim 27, Kuroda discloses wherein the ball joint and the insert are integrated into at least one of a chassis component and link of a motor vehicle (Col. 1 lines 6-15 state that the ball joint is disclosed as being for a stabilizer link for a suspension apparatus).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Iwasaki (US 6,109,816).
Regarding claim 24, Kuroda discloses wherein the at least one of the joint socket and the joint housing is formed partially between the open part-structure and the joint ball (see Annotated Fig. 5 below), but does not explicitly disclose wherein the at least one of the joint socket and the joint housing is made from a fiber-reinforced plastic material.

    PNG
    media_image3.png
    410
    609
    media_image3.png
    Greyscale

Annotated Figure 3
	Iwasaki teaches of a ball joint (Fig. 1-16) having a joint housing (3) that is made from a fiber-reinforced resin (i.e. fiber-reinforced plastic material; see Col. 3 lines 47-51), which provides sufficient strength for the housing (see Col. 3 lines 47-51).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda with the teachings of Iwasaki, to have the joint housing made out of a fiber-reinforced plastic material in order to provide sufficient strength for the housing.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Kuroda (US 8,550,47; hereinafter K2) and Iwasaki.
Regarding claim 25, Kuroda discloses wherein the open part-structure is spaced from the joint ball (fastening elements 213 are located behind portions 212b of the first part-structure as seen in Fig. 8; i.e. fastening elements of the open part-structure are spaced from the joint ball). Kuroda does not explicitly disclose wherein the spacing between the open part-structure and the joint ball is at least partially filled with an injection-molded material such that the open part-structure is at least partially surrounded by the injection-molded material both on radially interior and radially exterior sides of the open part-structure.
K2 (Fig. 1-8) teaches of a ball joint having ball set (200) comprising an insert (210) comprising a first part-structure (212) and an open-part structure (comprising 213 and 211), wherein the insert is manufactured via injection molding of polyoxymethylene (see Col. 10 lines 42-55), allowing for the open part-structure to be integrally formed (see Col. 4 lines 10-13), thereby providing spacing between the open part-structure and a joint ball (120) to be at least partially filled with an injection-molded material (wherein portions 212b of the first part-structure, which have been manufactured via injection molding and are made of injection molded material, space fastening elements 213 of the open part-structure from the joint ball), such that the open-part structure is at least surrounded by the injection-molded material on a radially interior side of the open part-structure (wherein portions 212b partially surround a radially interior side of the fastening elements).
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify Kuroda with the teachings of K2, to manufacture the insert via injection molding of polyoxymethylene, thereby allowing for the open part-structure to be integrally formed. In doing so, spacing between the open part-structure and the joint ball will be at least partially filled with an injection-molded material (portions 212b of the first part-structure of Kuroda, which have been manufactured via injection molding of polyoxymethylene, are the injection molded material), such that the open part-structure is at least surrounded by the injection-molded material on a radially interior side of the open part-structure (wherein portions 212 partially surround a radially interior side of the fastening elements 213).
Iwasaki teaches of a ball joint (Fig. 1-16) having a joint housing (3) that is made of polyacetal (i.e. polyoxymethylene; see Col. 3 lines 38-51), wherein the joint housing is made via an injection molding process (see Col. 2 lines 30-37), allowing for the joint housing to be formed easily and with a predetermined accuracy of dimensions (see Col. 2 lines 30-37).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the joint housing out of polyacetal (i.e. polyoxymethylene) via an injection molding process, allowing for the joint housing to be formed easily and with a predetermined accuracy of dimensions. In doing so, this would provide an injection-molded material (polyoxymethylene) to partially surround a radially exterior side of the fastening elements of the open part-structure.

Allowable Subject Matter
Claim 28 is allowed.
Reasons for allowance of claim 28 are indicated in the prior action dated April 5th, 2022.
Response to Arguments
Amendments filed in accordance with the request for continued examination on September 22nd, 2022 have been received and overcome prior claim objections and the rejection under 35 U.S.C. 112(b) with respect to claim 28. Accordingly, claim 28 is allowed.
The amendments overcome the prior grounds of rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, however upon further consideration of the claims and past applied prior art, based upon Examiner’s new interpretation of Kuroda and when giving the claims their broadest reasonable interpretation, Kuroda does disclose of “only the first end of the fastening elements directly contact the first part-structure”. Accordingly, a new grounds of rejection has been issued based upon a new interpretation of Kuroda. See above.
Examiner would like to make note of a distinction between the instant application and that of Kuroda, which would be that the curved section of the fastening elements of Kuroda do NOT have an inner surface that is radially separated from and parallel to an outer surface of the joint ball.
Further, note the new grounds of rejection under 35 U.S.C. 112(b) regarding claims 15-22 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678